Judgment unanaimously reversed on the law and facts and a new trial granted. Memorandum: This matter will have to be returned to the trial court, in any event, for a determination of the voluntariness of the alleged confessions and admissions in accordance with the procedures established in People v. Huntley (15 N Y 2d 72). However, serious errors in the exclusion of testimony proffered by the defendant require reversal of the judgment and a new trial. The People produced expert testimony which, among other things, concerned certain bullet holes, the trajectories and directions of the flights of bullets, and the contention that the fatal bullet entered the slain police officer’s body through his anterior chest wall, all based on scientific and modern crime investigation and reconstruction. When the defendant offered similar types of testimony through a well-qualified expert, the court rejected such proof. This was serious error, because if the proof proposed by the defendant had established that the bullet entered the police officer’s body posteriorly, that alone could have been highly influential in defendant’s favor. (Appeal from judgment of Monroe County Court convicting defendant of murder, first degree.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Vecchio, JJ.